           Case 1:13-cv-05779-RA Document 355 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
BENJAMIN STEPHENS,                                             :
                                                               :   13 Civ. 5779 (RA)
                                             Plaintiff,        :
                                                               :
                          - against -                          :
                                                               :
DONALD E. VENETTOZZI, et. al.                                  :
                                                               :
                                             Defendants. X
--------------------------------------------------------------

                            NOTICE OF WITHDRAWAL AS COUNSEL

        PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, I, Daphna Frankel, an

Assistant Attorney General at the Office of Letitia James, Attorney General of the State of New

York, attorney for Defendants Mark A. Tokarz, Robert J. Cocuzza, Sr., Richard Smith, II, Ronald

J. Corbin, II, William A. Lee, Michael F. Mrzyglod, Sean D. Carlson, Robert C. Snedeker, and

Daniel D’Angelico (“Defendants”) in the above-entitled action, hereby withdraw as an attorney of

record for the Defendants, as I am transferring to a new unit in the Office and am no longer

assigned to the defense of this case on the Attorney General’s behalf. The Office of the Attorney

General will continue to serve as counsel of record to Defendants in the above-referenced matter,

and this matter will continue to be handled by Assistant Attorney General Steven Schulman.

        Therefore, I hereby request that the Court grant my withdrawal and that my appearance be

removed from the docket.
         Case 1:13-cv-05779-RA Document 355 Filed 07/20/20 Page 2 of 2




Dated:        New York, New York               Respectfully submitted,
              July 17, 2020
                                               LETITIA JAMES
                                               Attorney General
                                               State of New York
                                               Attorney for Defendants

                                               By:

                                               /s/Daphna Frankel
                                               Daphna Frankel
                                               Assistant Attorney General
                                               28 Liberty Street
                                               New York, New York 10005
                                               Tel: (212) 416-8572
                                               Email: daphna.frankel@ag.ny.gov



IT IS SO ORDERED.

Dated: July 20, 2020               ___________________________________
                                     HON. RONNIE ABRAMS
                                     UNITED STATES DISTRICT JUDGE
